Citation Nr: 0948173	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  08-03 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active duty from September 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a October 2007 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  There is no competent evidence of record showing a causal 
relationship between the Veteran's chronic lymphocytic 
leukemia and any incident of service; nor is it shown to be 
due to any documented exposure to Agent Orange during the 
Veteran's period of active service.  


CONCLUSION OF LAW

The Veteran's chronic lymphocytic leukemia is not due to 
disease or injury that was incurred in or aggravated by 
active service nor may it be presumed to have been incurred 
in or caused by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 U.S.C.A § 5103(a) 
(West 2002); 38 C.F.R. §3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Board notes that, on March 3, 2006, during the pendency 
of this appeal, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim (veteran 
status, existence of a disability, connection between the 
Veteran's service and that disability, degree of disability, 
and effective date pertaining to the disability).  The Court 
held that upon receipt of an application for service 
connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim to provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must inform a claimant that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.

In this case the Veteran was provided with a VCAA 
notification letter in May 2007 prior to the initial 
adjudication of his claim.  This letter provided all the 
notification required by Pelegrini and Dingess.  Accordingly, 
the Board concludes that the duty to notify has been met.

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  

The Board notes that no medical examination has been 
conducted or medical opinion obtained; however, there is 
competent medical evidence within the file to decide the 
claim.

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for chronic 
lymphocytic leukemia.

II.  Analysis

The Veteran argues that he developed chronic lymphocytic 
leukemia due to exposure to Agent Orange.  The Veteran 
contends that he was exposed to Agent Orange while stationed 
in Germany.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997). 

The Board notes that there is a presumption of exposure to 
herbicides if claimant served in the Republic of Vietnam, 
even if there is no record of treatment in service.  38 
U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307.  However, 
presumption exists only for diseases listed in 38 C.F.R. § 
3.309(e).  

The following diseases are associated with herbicide exposure 
for the purposes of the presumption: chloracne or other 
acneform disease consistent with chloracne, Type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Notwithstanding the presumption, the Veteran still can 
establish service connection for a disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  But see Polovick v. Shinseki, 23 Vet. App. 48 
(2009).  

There is no evidence that the Veteran's chronic lymphocytic 
leukemia is related to service.  

Initially, it is not contended or otherwise shown that the 
Veteran was ever stationed in Vietnam during his active 
service.  As such, the presumption of service connection 
associated with herbicide exposure in Vietnam is not 
applicable in this case.  Moreover, the record does not 
establish that the Veteran was exposed to an herbicide agent, 
such as Agent Orange, in service.  While he contends that he 
was exposed in service, there is nothing to confirm this, 
despite attempts made to do so.

Thus, in this case, for the reasons set forth above, the 
presumption associated with exposure to herbicides does not 
apply.  The Veteran's claims will therefore be addressed on a 
direct basis.  Combee v. Brown, 374 F.3d 1039, 1042 (Fed. 
Cir. 1994). 

In the absence of a presumption, in order to establish direct 
service connection, the Veteran must provide evidence of a 
current disability, an in-service injury or disease, and a 
nexus between his disability and the in-service injury or 
disease.  The VA medical records show that the Veteran was 
diagnosed with chronic lymphocytic leukemia in 2006.  Based 
on this evidence, the Board finds a current disability has 
been clinically demonstrated, and thus the first element of 
service connection has been satisfied.  

Additionally, an in-service injury or disease must be 
demonstrated.  In this case, the Veteran's service treatment 
records are lacking in any complaints, diagnosis, or 
treatment for chronic lymphocytic leukemia.  Accordingly, 
this illness was not present in service.  As this illness is 
one for which a presumptive service connection exists upon 
showing of exposure to Agent Orange, the Veteran must prove 
directly that he was exposed to Agent Orange in service.  

The Veteran served overseas in Bamberg, Germany.  He asserts 
in his April 2007 statement that he was exposed to Agent 
Orange that was sprayed on the Russian and Czechoslovakian 
border.  The VA responded to a request for records that there 
were no records of exposure to herbicides for the Veteran.  
The RO asked the Veteran to provide evidence to support this 
contention, which he failed to do.  The Board emphasizes at 
this point that it is well established that the duty to 
assist is not always a one-way street.  A veteran seeking 
help cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  For this reason, the Board finds 
that service connection for chronic lymphocytic leukemia 
cannot be established.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim.  
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied. 


ORDER

Service connection for chronic lymphocytic leukemia, 
including as a result of exposure to Agent Orange is denied.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


